Citation Nr: 1448386	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits, to include unreimbursed medical expenses for the year of 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945 and December 1950 to March 1951.  He died in September 2008.  The appellant is a surviving daughter of the Veteran.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2014, the appellant testified before the undersigned Veterans Law Judge in 
St. Petersburg, Florida.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was in receipt of nonservice-connected pension benefits, effective May 5, 1994, special monthly pension by reason of being housebound, effective June 19, 2001, and special monthly pension based on the need for aid and attendance, effective May 2, 2003; he did not have a claim for unreimbursed medical expenses or any other claim pending.

2.  The Veteran died in September 2008 and his pension benefits were paid through the end of August 2008, which is the last day of the month before his death.

3.  The appellant did not file a claim for unreimbursed medical expenses, on an accrued basis, or submit evidence of such expenses, until December 2008 after the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include unreimbursed medical expenses for the year of 2008, have not been met.  38 U.S.C.A. §§ 5112, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.160, 3.500, 3.1000, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c).

There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.

In an October 2008 letter, the appellant noted her inability to cash the Veteran's September 2008 VA benefits check and requested reissuance of the check in her name.  In December 2008, she reported in letters that she was the Veteran's power of attorney and executor and reiterated confusion about why the Veteran was not issued his September 2008 check.  She also submitted a VA Form 21-8416 (Medical Expense Report), listing unreimbursed medical expenses she and the Veteran had incurred during the period from January to September [redacted], 2008.

In September 2009, the appellant also filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)).  She specifically noted she was "applying for [the Veteran's] medical expense report from year 2008."  At the April 2014 Board hearing, she specified such medical expenses were for medications, wrappings, and gauze.

The basic facts are not in dispute.  The Veteran died on September [redacted], 2008 and the appellant filed her claim for accrued benefits on September 3, 2009.  Therefore, the claim for accrued benefits was timely filed.  38 C.F.R. § 3.1000(c).

The Veteran served on active duty from December 1942 to December 1945 and December 1950 to March 1951.  The Veteran began receiving nonservice-connected pension benefits, effective May 5, 1994, special monthly pension by reason of being housebound, effective June 19, 2001, and special monthly pension based on the need for aid and attendance, effective May 2, 2003.  The Veteran died in September 2008 and his pension benefits were paid through the end of August 2008.

Based on a review of the undisputed facts in this case, the Board finds that the discontinuance of the Veteran's award of pension benefits was on the last day of the month before his death.  The Board acknowledges that the Veteran was alive during the month of September 2008 until the [redacted]th.  Nonetheless, since the Veteran died in September 2008, the last day of the month before his death was August 31, 2008.  Thus, as a matter of law, the Board finds that the appellant is not entitled to the payment of the Veteran's pension benefits for the month of September 2008.  See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g)(1).

With regard to the appellant's contentions regarding compensation for unreimbursed medical expenses for the year of 2008, the Board finds that at the time of the Veteran's death, he did not have a claim for unreimbursed medical expenses or any other claim pending.

Review of the record indicates that the Veteran's last claim for VA benefits (service connection for chronic obstructive pulmonary disease (COPD)) was denied in a September 2004 rating decision.  He filed a timely October 2004 notice of disagreement and the RO issued a May 2005 statement of the case, but he did not file a timely substantive appeal in response.  As a result, the Board finds that the September 2004 rating decision became final for his claim of service connection for COPD, and there were no other claims for VA benefits pending at the time of his death.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The appellant also acknowledged her belief at the April 2014 Board hearing that the Veteran did not have any other claims pending at the time of his death.

Unfortunately, the Veteran did not file a claim for unreimbursed medical expenses prior to his death.  Thus, the Board finds that the evidence of  record does not show the existence of a claim pending before or on the date of the Veteran's death for unreimbursed medical expenses for the year of 2008 or any other VA benefits claim.

Although the undersigned is sympathetic toward the appellant and does not discredit the fact that she provided extended home care for her father, likely much of it at her own expense, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Based on the findings discussed above and applying the regulations that provide the proper effective date for discontinuance of an award of pension for a payee, the Board finds the payment of the Veteran's pension benefits through the end of August 2008 is correct and the payment of such benefits for the month of September 2008 is precluded by law and regulation.  See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g)(1).  In addition, applying the regulations that provide for the payment of certain accrued benefits due and unpaid upon death of a beneficiary, the Board finds there was no basis for an accrued benefits claim because the Veteran did not have a claim for VA benefits pending at the time of his death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.100.

Duties to Notify and Assist

As discussed above, the resolution of the appellant's appeal for accrued benefits turns on the law as applied to the undisputed facts in this claim regarding the date of the Veteran's death and lack of a claim pending at the time of his death.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

The Board further notes that the appellant was provided the text of pertinent regulations governing the adjudication of this claim in an April 2012 statement of the case (SOC).


ORDER

Entitlement to accrued benefits, to include unreimbursed medical expenses for the year of 2008, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


